Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 1 of 29 PageID 420




                             EXHIBIT 2




                                                            Exhibit 2 - 001
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 2 of 29 PageID 421




                      FEDERAL MARITIME COMMISSION




                _______________________________________________

                    FACT FINDING INVESTIGATION NO. 30
                _______________________________________________




                   COVID-19 IMPACT ON CRUISE INDUSTRY


                _______________________________________________

     INTERIM REPORT: ECONOMIC IMPACT OF COVID-19 ON THE CRUISE
                        INDUSTRY IN FLORIDA
                               September 23, 2020
                _______________________________________________




                                                             Exhibit 2 - 002
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 3 of 29 PageID 422




 Table of Contents
 I.         Executive Summary .............................................................................................................3
 II.           Fact Finding Method ........................................................................................................4
 III.          Observations.....................................................................................................................5
       A.         Cruise Industry in Florida..............................................................................................5
       B.         Port of Miami (Port Miami) ..........................................................................................7
       C.         Port Everglades ........................................................................................................... 11
       D.         Port Canaveral ............................................................................................................ 14
       E.         The Port of Jacksonville (JAXPORT)......................................................................... 19
       F.         The Port of Tampa Bay (Port Tampa Bay) .................................................................. 22
       G.         Port of Key West......................................................................................................... 24
 IV.           Conclusion ..................................................................................................................... 27




                                                                          2

                                                                                                                   Exhibit 2 - 003
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 4 of 29 PageID 423




 I. Executive Summary
 In April 2020, the Federal Maritime Commission (Commission) initiated a fact-finding
 investigation (Fact Finding Investigation No. 30 or FF30). The Order of Investigation1 directed
 Commissioner Louis E. Sola to investigate and respond to the current challenges impacting the
 cruise industry and the U.S. ports that rely on it. Commissioner Sola, as the Fact Finding Officer,
 has been engaging cruise industry stakeholders, including passenger vessel operators (PVOs),
 cruise passengers, and marine terminal operators, in public and non-public discussions to identify
 possible solutions to COVID-19-related issues that interfere with the operation of the cruise
 industry. In order to carry out the fact-finding, Commissioner Sola established consultative
 panels comprised of representatives from various port authorities, marine terminal operators,
 cruise lines, trade associations, consumer advocates and the financial industry. This report,
 focused on Florida, is the first of many examining the economic impact of the COVID-19
 pandemic and the Centers for Disease Control and Prevention’s (CDC) No Sail Order around the
 country. This report will focus on the economic impact of the inability of the cruise lines to sail
 as per the Commission’s Fact Finding 30 order. This report will not address such items as crew
 member repatriation or the environmental impact of the cessation of passenger vessel sailings;
 nor will it address the various health related issues which must be attended to prior to the
 resumption of travel.

 On March 13, 2020, members of the Cruise Lines International Association (CLIA) announced a
 pause in the operations of its members in order to assess and address the risks posed by the
 COVID-19 pandemic. On March 14, 2020, the CDC issued a No Sail Order and Suspension of
 Further Embarkation instructing PVOs whose vessels carry 250 or more persons on overnight or
 24 hour voyages to cease all operations.2 On April 9, 2020, the CDC extended the termination
 date of the order to July 24, 2020. On June 19, 2020, CLIA announced that the major cruise lines
 have agreed to voluntarily extend a suspension of operations out of U.S. ports until September
 15, 2020. On July 16, 2020, the CDC extended the termination date of its order to September 30,
 2020. On August 5, 2020, CLIA voluntarily extended no sailings until October 31, 2020.3

 To understand the effect of the COVID-19 on the economy, Commissioner Louis E. Sola has
 examined the fiscal impact of the cruise industry on local and state economies and included those
 figures in this report.

 The cruise industry supports a wide range of other industries in the U.S., such as the hospitality
 industry, transportation industry ranging from airlines to taxis, agriculture, commodity exports
 (including goods dedicated to cruise operations which are exported to the Caribbean and Latin

 1
   Order of Investigation, Fact Finding Investigation No. 30, COVID-19 Impact on Cruise Industry (FMC April 30,
 2020), https://www2.fmc.gov/readingroom/docs/FFno30/ffno30_ord.pdf/.
 2
   The CDC’s No Sail Order applies to vessels with a capacity to carry 250 passengers and crew anticipating to stay
 overnight or for over 24 hours. The Commission’s requirements apply to vessels with berth/stateroom capacity to
 carry 50 or more passengers. So, there could be small PVOs the Commission regulates that are not subject to the
 CDC’s No Sail Order (with vessels carrying more than 50 passengers but less than 250 passengers and crew).
 3
   Press Release, Cruise Lines International Association, CLIA and Its Ocean-Going Cruise Line Members Announce
 Third Voluntary Suspension of U.S. Operations (Aug. 5, 2020), https://cruising.org/en/news-and-research/press-
 room/2020/august/clia-announces-third-voluntary-suspension-of-us-cruise-operations (last visited Sep. 14, 2020).

                                                         3

                                                                                          Exhibit 2 - 004
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 5 of 29 PageID 424




 America), tour providers, the healthcare industry, and retail. It supports business of all sizes;
 some in the local community and some in a greater geographic area.


 II. Fact Finding Method

 Meetings with Government, Port, and Industry Leaders

 As Fact Finding Officer, Commissioner Sola has been in dialog with port directors, cruise
 industry leaders, business executives, and labor leaders across Florida since April 2020,
 acquiring updates on their respective port’s situation and hearing about their biggest concerns.
 The Commissioner would also like to recognize and thank all the Directors and staff members of
 ports mentioned in this report for their valuable insight.

 Commissioner Sola has coordinated two meetings between senior levels of industry and senior
 personnel at other federal agencies. On July 29, 2020, the U.S. Department of Transportation’s
 (DOT) Acting Under Secretary for Policy, Joel Szabat, was briefed by leaders of industry and
 local governments affected by COVID-19 and the CDC’s No Sail Order, and on September 9,
 2020, the Department of Homeland Security Acting Secretary, Chad Wolf, was updated by a
 similar group of elected and industry leaders. Among those participating were government
 officials, port directors, harbor pilots, members of organized labor, transportation service
 providers, leaders from the hospitality industry, chief executive officers and other executives
 from airlines, shipping lines, and cruise operators. They provided a variety of information
 ranging from the billions of dollars of wages lost due to the COVID-19 pandemic and the CDC’s
 No Sail Order to statements of individuals not part of the cruise industry but who have been
 significantly impacted by COVID-19 and the CDC’s No Sail Order.

 Open Source Information

 A variety of open source information have been used in this report. These include annual reports
 by ports and reports by various research firms.4 Port websites, industry association websites,
 industry-related magazines and news sources have also been considered.

 Individual Port Analysis

 This report will present brief observations related to individual cruise ports in Florida. Due to
 the unique nature of each port and the variety of source material available from one port to
 another, each segment will vary to some degree. This report will attempt to provide a consistent
 format for each individual port review. Given the disparities mentioned, however, no two port
 reviews will be exactly the same.




 4
     More information on methodology used for the studies can be found in the studies, provided in footnotes or text.

                                                             4

                                                                                              Exhibit 2 - 005
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 6 of 29 PageID 425




 Terminology

 This report discusses direct, indirect, and induced impact as found in various reports, especially
 in job and wage numbers. In general, these terms can be defined as:

         Direct jobs are those that would not exist if activity at the Port’s cargo and cruise
         facilities were to cease… Direct employees created by the cruise operations include
         the jobs with the firms providing the direct vessel services – chandlers, pilots,
         longshoremen, line handlers, local advertising firms, caterers, liquor wholesalers,
         linen companies, security firms, waste disposal firms, parking, local transportation
         -- as well as the firms providing services to the passengers on the vessels. 5

         Indirect jobs are created throughout the state as the result of purchases for goods
         and services by the firms directly impacted by the port activity, including the
         tenants, terminal operators and the firms providing services to cargo – which
         includes…cruise passenger operations.6

         Induced jobs are jobs created in the state by the purchases of goods and services
         by those individuals directly employed by each of the lines of business at each
         port…The induced jobs are jobs with grocery stores, restaurants, health care
         providers, retail stores, local housing/construction industry, and transportation
         services, as well as with wholesalers providing the goods to the retailers.7


 III. Observations

     A. Cruise Industry in Florida

 Florida has the top 3 multi-day cruise ports8 in the world.9 Five of the six ports in Florida are
 home ports to cruise vessels, where cruise passengers begin and end their cruise. One is strictly a
 port of call. In 2018, Florida had 59% of U.S. embarkations, over 7.5 million passengers, go
 through its ports.10




 5
   Florida Seaport Transportation and Economic Development Council, The Statewide Economic Impacts of Florida
 Seaports (Dec. 2016) at 2, http://scdn.flaports.org/wp-content/uploads/EconomicImpactsofFloridaSeaports.pdf (last
 visited Aug. 17, 2020).
 6
   Id. at 3.
 7
   Id. at 3.
 8
   Multi-day cruises, as opposed to single-day cruises.
 9
   Florida Ports Council, Florida Seaports Fast Facts (Jan. 1, 2020), http://scdn.flaports.org/wp-
 content/uploads/01_01_20-Seaports-FastFacts.pdf (last visited Sep. 13, 2020).
 10
    Cruise Line International Association, Cruise Industry Economic Impact, Florida, email attachment to FF30 (Jul.
 16, 2020).

                                                         5

                                                                                           Exhibit 2 - 006
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 7 of 29 PageID 426




 In January 2020, the Florida Ports Council estimated, that including several major cruise lines’
 corporate and administrative jobs, the industry is responsible for over 149,020 jobs in the state.11
 Another report estimates that the economic impact of the cruise industry on Florida in 2018 was
 $8.49 billion in direct spending each year and $7.69 billion in wages.12

 The economic impact goes far beyond direct employment by the ports and cruise lines. As an
 example, drive-to passengers may fill up their car at local gas stations. In another example, one
 estimate puts the cruise industry’s contribution to the airline industry in 2019 at around $2
 billion, each passenger contributing $90 to the airline industry.13

 During the briefing to DOT Acting Under Secretary Szabat, one trade executive explained that
 one purpose of US exports to the Caribbean14 is to support what is needed for cruise passengers
 visiting those countries.15 They explained that as no cruise passengers have been visiting
 Caribbean ports, those exports have declined. Five of the state’s top ten trading partners are
 Colombia, Mexico, Dominican Republic, Honduras, and Costa Rica. 16

 One estimate indicates that through August 2020, Florida has lost $3.2 billion in economic
 activity and 49,500 jobs paying $2.3 billion in wages.17

 The ports are seeking financial relief to help with the situation. On August 3, 2020, the Florida
 Ports Council sent a letter to the U.S. Senate requesting relief for ports and the maritime
 transportation sector.18 The letter states that “funds could be used for emergency response,
 cleaning, staffing, workforce retention, paid leave, procurement of protective health equipment,
 debt service payments, and lost revenue.”19




 11
    Florida Ports Council, Florida Seaports Fast Facts, (Jan. 1, 2020), http://scdn.flaports.org/wp-
 content/uploads/01_01_20-Seaports-FastFacts.pdf (last visited Sep. 13, 2020).
 12
    Cruise Line International Association, Cruise Industry Economic Impact, Florida, email attachment to FF30 (July
 16, 2020)
 13
    The Florida Ports Council, Presentation to DoT Acting Undersecretary Szabat: The Effect of CDC’s No Sail
 Order and the Path Forward (July 29, 2020).
 14
    553,715 twenty-foot equivalent units were exported to the Caribbean in FY 2019, mostly food, consumer goods,
 and manufactured products. FMC Annual Report, https://www.fmc.gov/wp-
 content/uploads/2020/04/58thAnnualReport.pdf (last visited Aug. 16, 2020).
 15
    The Florida Ports Council, Presentation to DoT Acting Undersecretary Szabat: The Effect of CDC’s No Sail
 Order and the Path Forward (July 29, 2020).
 16
    The Florida Ports Council, Florida Seaports Fast Facts (Jan. 1, 2020), http://scdn.flaports.org/wp-
 content/uploads/01_01_20-Seaports-FastFacts.pdf (last visited Sep. 13, 2020).
 17
    The Florida Ports Council, Presentation to DoT Acting Undersecretary Szabat: The Effect of CDC’s No Sail
 Order and the Path Forward (July 29, 2020).
 18
    The Florida Ports Council, Letter to the Senate Majority and Minority Leaders from the President & CEO of the
 Florida Ports Council (Aug. 3, 2020), https://smhttp-ssl-63157.nexcesscdn.net//wp-content/uploads/FPC-COVID-
 19-Emgcy-Relief-080320-Senate.pdf (last visited Sep. 13, 2020).
 19
    Id.

                                                         6

                                                                                          Exhibit 2 - 007
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 8 of 29 PageID 427




      B. Port of Miami (Port Miami)

 Port Miami is a department of Miami-Dade County government.20 Per its website, it purports to
 be the “Cruise Capital of the World,”21 and the world’s leading cruise port. It hosts 22 cruise
 lines and 55 ships.

 According to port management, the cruise industry is vital to continued growth and
 development.22 Prior to the pandemic, the Port welcomed a world-record setting 6.8 million
 cruise passengers. 23, 24

 Direct economic impact

 The cruise industry in Miami provides for thousands of jobs in the area. In 2016, the cruise
 industry at Port Miami was responsible for 14,616 direct jobs and over $540 million in direct
 personal income.25

 The hospitality industry and tourist industry greatly benefit from the cruise industry in Miami.
 According to the Greater Miami Convention & Visitor Bureau, 2019 Visitor Industry Overview
 (Overview)26 in 2019, 11% of the visitors to the area staying overnight, and 8% of visitors not
 staying overnight, in the Greater Miami area visited because they were taking a cruise. Overnight
 visitors to the Greater Miami area for a cruise include:
     • 8% of international visitors,
     • 7% of visitors from Florida, and
     • 15% of visitors from the rest of the U.S. who stayed overnight.

 According to the Overview, in total, 1.7 million cruise passengers, or 42% of passengers sailing
 out of Miami, stayed overnight in the area in 2019 Many passengers stayed multiple nights; they
 averaged a 3.5-night stay. Over half, 56%, are repeat visitors to the area.




 20
    Report from the Director, Government and International Relations, Port Miami, email attachment to FF30 (Sep. 3,
 2020).
 21
    Port Miami, Cruise, https://www.miamidade.gov/portmiami/cruise.asp (last visited Aug. 16, 2020).
 22
    Report from the Director, Government and International Relations, Port Miami, email attachment to FF30 (Sep. 3,
 2020).
 23
    Press Release, Miami-Dade County, PortMiami records best performance in its history (Jan. 14, 2020),
 https://www.miamidade.gov/releases/2020-01-14-portmiami-breaks-records.asp (last visited Aug. 16, 2020).
 24
    Report from the Director, Government and International Relations, Port Miami, email attachment to FF30 (Sep. 3,
 2020).
 25
    Port Miami, The Local and Regional Economic Impacts of PortMiami (Mar. 28, 2017),
 https://www.miamidade.gov/portmiami/library/reports/2016-economic-impact-full-story.pdf (last visited Aug. 16,
 2020).
 26
    https://ik.imagekit.io/grgdihc3l/Miami/media/GMCVB-
 Corporate/Research%20Statistics/2019_Visitor_Industry_Overview_051320.pdf (last visited Aug. 16, 2020).

                                                         7

                                                                                          Exhibit 2 - 008
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 9 of 29 PageID 428




 In addition to the hotel industry, the food & beverage, transportation, entertainment, and
 shopping industries all benefit from cruise passengers sailing out of Miami as well. A breakdown
 of spending by cruise passengers staying overnight can be found on the chart. Between these
 industries and other expenses not listed, cruise passengers staying overnight in 2019 spent an
 average of $661 per person, totaling $1.1 billion.


  Spending by Cruise Passengers Staying Overnight                     Adding to the effect of passenger
                         Average Spent Per Person                     spending, several large cruise
  Hotel                             $236                              companies are headquartered in
  Food & Beverage                   $169                              Miami-Dade County. In 2015, three
                                                                      large cruise companies were in the
  Transportation                     $81
                                                                      county’s top 13 private employers,
  Entertainment                      $77
                                                                      having over 7,500 employees
  Shopping                           $92
                                                                      combined.27

 Having large employers in the area benefits industries beyond those directly working for the
 ports or the cruise ships. One cruise executive, speaking to Commissioner Sola, explained that
 their staff is one of the biggest patient groups to one of the health providers in Miami-Dade
 County.

 Indirect economic impact

 A 2016 study on the economic impact of the cruise industry at Port Miami shows that it was
 responsible for:
     • 24,493 induced, indirect, and direct jobs;
     • over $1.6 billion in induced, indirect, and direct personal income;
     • over $4.4 billion in business revenue;
     • over $315 million in local purchases; and
     • over $181 million in state and local taxes.28

 Since the 2016 report, the impact has increased. Figures provided by Port Miami in early
 September show the cruise industry at Port Miami is responsible for:
    • 30,088 total jobs;
    • over $5.8 billion in total economic value;
    • over $549 million in direct personal income;
    • over $1,713 billion in induced, indirect, and direct personal income; and
    • over $188 million in state and local taxes.29



 27
    Miami-Dade Beacon Council, Top Employers, https://www.beaconcouncil.com/data/economic-overview/top-
 employers/ (last visited Aug. 16, 2020).
 28
    Port Miami, The Local and Regional Economic Impacts of PortMiami (Mar. 28, 2017),
 https://www.miamidade.gov/portmiami/library/reports/2016-economic-impact-full-story.pdf (last visited Aug. 16,
 2020).
 29
    Report from the Director, Government and International Relations, Port Miami, email attachment to FF30 (Sep. 3,
 2020).

                                                         8

                                                                                          Exhibit 2 - 009
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 10 of 29 PageID 429




 Current status

 Since the declaration of the nationwide emergency on March 13, 2020, the cruise lines ceased
 operations at all U.S. cruise ports.30 In support of its cruise partners, Miami-Dade County has
 been waiving lay berth fees for vessels owned by a cruise company that has a berthing or
 operating agreement with Port Miami.31


              “Miami-Dade County Mayor Carlos A. Gimenez extended the waiver of lay
              berth and harbor fees for Miami-Dade County’s cruise line partners an
              additional 30 days starting September 11, 2020, through October 10, 2020,
              subject to availability at Port Miami.”32
              “‘As the cruise industry continues to be negatively impacted by the
              pandemic, we will continue to support our partners,’ said Mayor
              Gimenez.”33


 The loss of cruise operations at Port Miami has had a profound impact on the port and its local and
 extended tourism community, particularly the many small to medium sized businesses including
 hotels, restaurants, and transportation companies.34

 The full impact of the pandemic is yet to be determined as the crisis continues to evolve
 worldwide.35

 Preparing for reopening

 According to a report from the Director, Government and International Relations, Port Miami to
 FF30 (Report from Port Miami) (Sep. 3, 2020), across all cruise lines, Port Miami has hosted 3.4
 million passengers, just half of the movements projected for Fiscal Year 2019-2020. . With
 cruising suspended through October 31, 2020, the port estimates a revenue loss of approximately
 $55 million for Fiscal Year 2020.

 The Report from Port Miami explains that in March, the port implemented several measures to
 offset its loss of revenue to mitigate the cruise and cargo impacts for the year. These efforts
 included: the implementation of a hiring freeze, elimination of overtime; deferral of
 sponsorships, advertising, memberships, terminal activities as well as other marketing efforts;



 30
    Id.
 31
    Id.
 32
    Press Release, Miami-Dade County, Miami-Dade County Mayor Carlos A. Gimenez continues to support
 PortMiami’s cruise partners (Sep. 10, 2020), http://www.miamidade.gov/releases/2020-09-10-seaport-berthing-
 waiver.asp (last visited Sep. 18, 2020).
 33
    Id.
 34
    Report from the Director, Government and International Relations, Port Miami, email attachment to FF30 (Sep. 3,
 2020).
 35
    Id.

                                                         9

                                                                                          Exhibit 2 - 010
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 11 of 29 PageID 430




 and the reduction of business travel, promotions, and other administrative expenses. The port has
 also deferred non-essential capital improvement projects.

 The Report from Port Miami addresses its ability to work on capital projects and infrastructure
 projects. On August 31, 2020, Miami-Dade County officials authorized the issuance of $335
 million to Port Miami under the Capital Asset Acquisition Special Obligation Bonds “2020
 Authorization” for revenue generating capital projects with Carnival Corporation, Disney Cruise
 Line, MSC Cruises, Norwegian Cruise Line (Bahamas), Terminal Link Miami, and Virgin
 Cruise Intermediate Limited, as well as other infrastructure projects allowing the Port to continue
 expanding business opportunities. These bonds are critical to maintaining the progress at Port
 Miami.

 The Report from Port Miami describes how it is preparing for the restart of cruise operations.
 They are working on all fronts for the health and safety of all port users. Preparations include:
    • Operating under health safety protocols established by the CDC and the Office of the
        Mayor for Miami-Dade County;
    • Issuing personal protective equipment, including gloves, masks, hand sanitizing gel, and
        disinfectant products, as needed;
    • Requiring port users to wear face coverings and practice social distancing when in the
        office or at worksites while in common areas, when possible;
    • Continuing enhanced sanitization cleaning and sanitizing all high touch areas at
        terminals, offices, facilities, and parking garages;
    • Procuring increased amounts of hand sanitizer, cleaning materials, and protective
        equipment for employees;
    • Continuing daily sanitation activities throughout Port facilities with new disinfectant
        sprayer machines;
    • Installing additional hand sanitizing stations throughout high-traffic areas of the port; and
    • Encouraging all port users to follow the health safety protocols established by the CDC
        and the Office of the Mayor for Miami-Dade County.

 Business process adaptations, according to Report from Port Miami, include:
    • Establishing new health guidelines and procedures to ensure the safety and health of
        passengers and port employees through the newly created Port Miami Health Security
        Committee, which works with the cruise lines and industry partners;
    • Assessing innovative technologies and enhanced sanitizing equipment for the screening
        and processing of our cruise passengers as a result of COVID-19;
    • Establishing a new on-port triage center to assist cruise partners; and
    • Collaborating with the cruise lines to ensure enhanced protocols for passenger and
        terminal operations are in place when the No Sail Order is lifted.




                                                 10

                                                                              Exhibit 2 - 011
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 12 of 29 PageID 431




 Over the summer, the port has continued to announce future ships that will be sailing out of
 Miami.36, 37 It also recently announced the continuation of major expansion projects.38

      C. Port Everglades

 The Port Everglades Department is a self-supporting Enterprise Fund of Broward County
 government. In a report from the Assistant Port Director, Port Everglades to FF30 (Report from
 Port Everglades), emailed Sep. 2, 2020 port management explains that Port Everglades does not
 rely on local tax dollars for operations or capital improvements. Inside the port’s secure area is a
 foreign-trade zone, international logistics center, rail for domestic and international cargo,
 natural gas power plant, 8 terminal yards, 8 cruise terminals, parking for 4,800 cars, 240,000
 square feet of office space, 32 berths, 25,220 linear feet of dockage, 9 gantry cranes (plus three
 new super post-Panamax container-handling gantry cranes which will be delivered in October
 2020), 200 fuel storage tanks, and a $471 million berth expansion project which will add 5 new
 berths is underway.39

              According to the Report from Port Everglades, Port Everglades is one of
              the three busiest cruise ports in the world and hosted 3.8 million
              passengers in 2019.From 2016 to 2019, the port consistently had between
              3.57 and 3.87 million cruise passengers each year.40 In FY2019, the port
              had 902 cruise vessel calls.41On December 17, 2019, the port set a new
              world record: in a single day, 55,964 passengers sailed in and out of Port
              Everglades.42

 The port has won numerous awards, including the “2016 Best Domestic Port” by Porthole
 Cruise Magazine, “2016 Best Turnaround Homeport” by Cruise Insight, and the “2016 Favorite
 U.S. Embarkation Port” by Cruise Chat Birdie Awards.43




 36
    Press Release, Miami-Dade County, Carnival Cruise Line to Grow at PortMiami (July 24, 2020),
 https://www.miamidade.gov/releases/2020-07-24-seaport-carnival-expansion.asp (last visited Aug. 16, 2020).
 37
    Press Release, Miami-Dade County, PortMiami welcomes Crystal Serenity to the Cruise Capital of the World this
 fall 2020 (Jun. 13, 2020), https://www.miamidade.gov/releases/2020-06-12-seaport-cruise-october.asp (last visited
 Aug. 16, 2020).
 38
    Press Release, Miami-Dade County, PortMiami continues to move forward with major expansion projects (Sept 1,
 2020), https://www.miamidade.gov/releases/2020-09-01-seaport-major-expansion.asp (last visited Sep. 8, 2020).
 39
    Report from the Assistant Port Director, Port Everglades, attachment emailed to FF30 (Sep. 2, 2020).
 40
    Glenn Wiltshire, Port Everglades: Sailing Into the Future (Sep. 20, 2019),
 https://assets.simpleviewcms.com/simpleview/image/upload/v1/clients/ftlauderdale/port_everglades_07552000-
 6479-4304-9cc6-3698f092b39e.pdf (last visited Aug. 7, 2020).
 41
    Port Everglades, The Local and Regional Economic Impacts of Port Everglades Fiscal Year 2019 Final Report at
 32 (April 2, 2020),
 https://assets.simpleviewinc.com/simpleview/image/upload/v1/clients/porteverglades/PEV_Impact_Report_FY19_u
 pdate_final_040220_d30ba648-cdbe-4a88-a99a-d0943f4f0d52.pdf (last visited Aug. 7, 2020).
 42
    Press Release, Port Everglades, Port Everglades Tops World Record by 79 Passengers (Dec. 17, 2019),
 https://www.porteverglades.net/articles/post/port-everglades-tops-world-record-by-79-passengers/ (last visited Aug.
 7, 2020).
 43
    Port Everglades, Cruising, https://www.porteverglades.net/cruise/ (last visited Aug. 7, 2020).

                                                         11

                                                                                          Exhibit 2 - 012
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 13 of 29 PageID 432




 Direct economic impact

 The port brought in over $167 million in revenue in 2018, and of that, 36% was from the cruise
 industry.44

 The cruise industry results in thousands of jobs, and millions in personal income and taxes, to the
 area. Direct jobs, as a result of the cruise industry, were 5,821 in 201845 and 5,967 in 2019.46
 Personal income from direct jobs in the cruise industry was over $176 million in 2019, and state
 and local taxes from the cruise industry in 2019 were over $68 million.47

 The hotel industry benefits from Port Everglades being one of the busiest cruise terminals. Based
 on a Port Everglades Passenger Cruise Survey as reported in Glenn Wiltshire, Port Everglades:
 Sailing Into the Future (Port Everglades Future Report) at 2 (Sep. 20, 2019),48 62% of
 passengers stayed at least one night before their cruise, with an average stay of 3.4 nights.
 According to the Port Everglades Future Report, 21% planned to stay after the cruise, averaging
 2.1 nights. These passengers staying in the area before and/or after their cruise also ate at
 restaurants and many also took tours. These passengers spent an average of:
     • $210 per night on lodging,
     • $80 on pre-cruise land tours,
     • $133 on post-cruise land tours,
     • $84 on pre-cruise food and beverage,
     • $91 on post-cruise food and beverage, and
     • $114 per day on rental cars.

 Indirect economic impact
 The cruise industry has a huge indirect economic impact in the Fort Lauderdale area as well. The
 Port Everglades Future Report estimates that the cruise industry at Port Everglades brings in over
 $2 billion in business activity. Overall, it is estimated that in 2018 the cruise industry from Port
 Everglades also results in:
    • $67 million in state and local taxes,
    • $172.8 million in local wages, and
    • $180.3 million in local purchases

 In 2019 the port conducted its annual economic analysis entitled Port Everglades, The Local and
 Regional Economic Impacts of Port Everglades Fiscal Year 2019 Final Report (Port Everglades

 44
    Glenn Wiltshire, Port Everglades: Sailing Into the Future (Sep. 20, 2019),
 https://assets.simpleviewcms.com/simpleview/image/upload/v1/clients/ftlauderdale/port_everglades_07552000-
 6479-4304-9cc6-3698f092b39e.pdf (last visited Aug. 7, 2020).
 45
    Id.
 46
    Port Everglades, The Local and Regional Economic Impacts of Port Everglades Fiscal Year 2019 Final Report
 (April 2, 2020),
 https://assets.simpleviewinc.com/simpleview/image/upload/v1/clients/porteverglades/PEV_Impact_Report_FY19_u
 pdate_final_040220_d30ba648-cdbe-4a88-a99a-d0943f4f0d52.pdf (last visited Aug. 7, 2020).
 47
    Id.
 48
    https://assets.simpleviewcms.com/simpleview/image/upload/v1/clients/ftlauderdale/port_everglades_07552000-
 6479-4304-9cc6-3698f092b39e.pdf (last visited Aug. 7, 2020).

                                                      12

                                                                                      Exhibit 2 - 013
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 14 of 29 PageID 433




 FY 2019 Impact Report) at 4 (April 2, 2020).49 This analysis revealed that in addition to an
 estimate of 5,967 direct jobs, there were also 3,106 induced jobs and 4,157 indirect jobs
 generated by the cruise industry at Port Everglades. Per the Port Everglades FY 2019 Impact
 Report, of those direct, induced, and indirect jobs, around 2,209 jobs are associated with the
 airport.

 Jobs from the cruise industry mean personal income as a result of the cruise industry. The Port
 Everglades FY 2019 Impact Report explains that in addition to the over $176 million in personal
 income from direct jobs, personal income from induced jobs and indirect jobs were over $303
 million and $132 million, respectively.


             JOBS CREATED BY THE CRUISE INDUSTRY IN PORT
                             EVERGLADES

                     Indirect Jobs -
                         4,157
                          31%

                                                                      Direct Jobs - 5,967
                                                                              45%




                      Induced Jobs -
                          3,106
                           24%

 Current status

 Due to Port Everglades being a seasonal port, it collected around ¾ of its expected revenue from
 the cruise industry for FY 2020 by the time of the initial CDC’s No Sail Order. Report from the
 Assistant Port Director, Port Everglades to FF30 (Report from Port Everglades), emailed on Sep.
 2, 2020. According to the Report from Port Everglades, for FY 2021, the port projects modest
 cruise revenues anticipating 30% capacity during December 2020-June 2021, and 50% capacity
 during July-September 2021. Port Everglades cargo, energy, and real estate/parking businesses
 remain fully operational.




 49

 https://assets.simpleviewinc.com/simpleview/image/upload/v1/clients/porteverglades/PEV_Impact_Report_FY19_u
 pdate_final_040220_d30ba648-cdbe-4a88-a99a-d0943f4f0d52.pdf (last visited Aug. 7, 2020).

                                                     13

                                                                                     Exhibit 2 - 014
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 15 of 29 PageID 434




 Preparing for reopening

 According to the Report from Port Everglades, Port Everglades is working with government,
 customers, and stakeholder agencies like the U.S. Customs and Border Protection (CBP) and
 CLIA to ensure the safety and comfort of cruise passengers. Disinfecting cleanings will be
 constant during the embarkation and debarkation process, especially in locations where people
 may touch fixtures, railings, and buttons. Deep cleanings will need to be done after ships sail.
 Social distancing will apply to security screenings and boarding protocols and in terminal
 restrooms. The port anticipates that upon the resumption of cruising, passengers will be given
 assigned times to arrive at the terminal and that special outdoor areas may need to be configured
 to conduct temperature scans prior to the passengers entering the terminal for embarkation. Other
 possibilities include medical stations being set up inside the terminal where forms and waivers
 will be signed and submitted and fast test/rapid results Coronavirus tests, and plexiglass in the
 customer service area.

      D. Port Canaveral

                                                                                          According to a Port
           Cruise Contribution to Port                                                    Canaveral Economic
                                                                                          Report released in
           Canaveral Economic Impact                                                      September 2019).50
   100%                                                                                   Port Canaveral
                                                                                          services the second
    80%                             75% 73%           71%                 74%             largest number of
                 67% 67%                                      69%                69%
                                                                                          passengers
    60%
                                                                                          embarking on multi-
    40%                                                                                   day cruises in the
                                                                                          United States. They
    20%
                                                                                          report further that in
     0%                                                                                   2018 over 2.1
           EXPENDITURES               JOBS               WAGES              TAX REVENUE   million cruise
                                                                                          passengers embarked
        Central Florida (Direct Impact)    Florida (Direct, Indirect, and Induced Impact)
                                                                                          on multi-day cruises
                                                                                          and the port hosted
 over 355,000 port-of-call passengers and 273,000 single-day cruise passengers.
 Port Canaveral relies heavily on the cruise industry. The Port Canaveral Economic Report
 explains that 78% of the Port Authority’s revenue comes from the cruise industry. The graph
 shows the percentage of which areas of economic impact of Port Canaveral come from the cruise
 industry.




 50
   Business Research & Economic Advisors, the Canaveral Port Authority, The Economic Contribution of Port
 Canaveral to Florida in 2018 (Port Canaveral Economic Report) at 3 (September 2019)
 https://www.portcanaveral.com/PortCanaveral/media/Recreation/JPC/Port-Canaveral-2018-Economic-Impact-
 Analysis.pdf (last visited Aug. 12, 2020).

                                                       14

                                                                                       Exhibit 2 - 015
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 16 of 29 PageID 435




           Port Canaveral has completed its largest construction project ever, a terminal
           new build that is planned to be the homeport to North America’s first liquified
           natural gas-powered cruise ship, Carnival Cruise Line’s Mardi Gras, starting in
           February 2021.51,52

 Direct economic impact

 As shown in the previous chart, over half of the port’s total economic impact to the area comes
 from the cruise industry. According to Port Canaveral Economic Report, the cruise industry in
 Port Canaveral contributes:
    • $1.295 billion in direct expenditures,
    • 12,964 jobs,
    • $516 million in direct wages, and
    • $42 million in direct tax revenue.

 As explained in the Port Canaveral Economic Report, industries benefitting from direct
 economic impact include accommodations; administrative & support services; amusement,
 recreation, arts & entertainment; food & beverage services; and transportation. Direct
 expenditures, jobs, and wages created in each sector are outlined in the following charts.


                        Direct Expenditures - $1,295,554,000
                                                                      Transportation - $504.682 million
                                       2%                             Administrative & Support Services - $172.152 million
                                 3%
                                                                      Wholesale Trade - $135.318 million
                                      2%
                              6%
                                                                      Accommodations - $132.090 million
                            6%
                                                 39%                  Retail Trade - $101.536 million
                          8%
                                                                      Food & Beverage Services - $82.293 million
                           10%
                                                                      Amusements, Recreation, Arts, & Entertainment -
                                 11%       13%                        $81.615 million
                                                                      Professional, Scientific, & Tech. Services - $41.176
                                                                      million
                                                                      Construction - $22.595 million




 51
    Port Canaveral, Port Canaveral Gateway to Central Florida 2019-2020 Port Directory,
 https://www.portcanaveral.com/getattachment/Publications/Annual-Report-Directories/Annual-Report-
 Directories/Port-Canaveral-2019-2020-Directory-(2).pdf?lang=en-US (last visited Aug.14, 2020).
 52
    PR Newswire, Carnival Cruise Line Sets Ship Delivery Changes and Related Deployment Plans (July 6, 2020),
 https://www.prnewswire.com/news-releases/carnival-cruise-line-sets-ship-delivery-changes-and-related-
 deployment-plans-301088807.html (last visited Sep. 8, 2020).

                                                       15

                                                                                             Exhibit 2 - 016
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 17 of 29 PageID 436




                 Direct Jobs (Full-Time Employees) - 12,964
                                                                Transportation - 4,631
                                       1%
                                 2%                             Administrative & Support Services - 2,423

                                                                Wholesale Trade - 650
                                      1%
                               8%
                                                                Accommodations - 1,080
                         10%                 36%
                                                                Retail Trade - 1,290
                        10%                                     Food & Beverage Services - 1,280

                            8%                                  Amusements, Recreation, Arts, & Entertainment -
                                 5%    19%                      1,030
                                                                Professional, Scientific, & Tech. Services - 333

                                                                Construction - 163




                              Direct Wages ($516,581,000)
                                                              Transportation - $234.344 million
                                      1%                      Administrative & Support Services - $77.895 million
                            4%
                                                              Wholesale Trade - $43.319 million
                                  2%
                          5%
                        6%                                    Accommodations - $37.726 million
                       7%                                     Retail Trade - $36.067 million
                                             45%
                       7%                                     Food & Beverage Services - $28.081 million
                        8%                                    Amusements, Recreation, Arts, & Entertainment -
                                 15%                          $25.578 million
                                                              Professonal, Scientific, & Tech. Services - $21.083
                                                              million
                                                              Construction - $8.493 million




 Part of the direct expenditures come directly from the cruise companies. Per the Port Canaveral
 Economic Report, the cruise companies’ contribution to the total direct expenses include taxes
 and port fees, navigation services, and provisions/other supplies. These totaled $735.1 million in
 2018 and made up about 57% of direct expenditures related to the cruise industry at Port
 Canaveral. Additionally, the Canaveral Port Authority brings in over $41 million in direct
 expenditures.

 Other expenditures come from cruise passengers. Port Canaveral benefits from spending both
 from port-of-call passengers and passengers embarking/disembarking out of Port Canaveral.
 According to the Port Canaveral Economic Report, the average amount spent in the area by each
 port-of call passenger is $79.45, totaling $24 million annually. Tours, attractions, and ground
 transportation benefit the most from port-of-call passenger spending. Around 70% of the $24

                                                   16

                                                                                       Exhibit 2 - 017
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 18 of 29 PageID 437




 million spent annually is
 on tours, attractions, and               Sources of Direct Expenditures
 ground transportation.
 Other parts of the tourist                                                         Embarking
 industry benefit from                                                              Passengers -
 passengers beginning and                                                           $460.694 million
 ending their cruise at Port                      3%                                Port of Call
 Canaveral, such as the                                                             Passengers -
 hotel and airline sectors.                                                         $24.005 million
                                                              35%
 The Port Canaveral                                                                 Crew - $33.83
 Economic Report                                                                    million
 estimates that almost half
                                         57%                                        Cruise Lines -
 of passengers embarking
                                                             2%                     $735.069 million
 on their cruise, or 49%,
 stay in paid                                                   3%
 accommodations, and                                                                Canaveral Port
                                                                                    Authority - $41.947
 averaged a 2.3-night stay.
                                                                                    million
 Around a third of
 embarking passengers
 flew to the area, spending an average of $280 each on airfare. Overall, the average amount each
 embarking passenger spends in the area, whether or not they travelled by plane or stayed
 overnight, is $227.21, totaling over $460 million in direct expenditures annually.

 Another source of direct expenditures are crew members. Per the Port Canaveral Economic
 Report in addition to passengers, an estimated 863,700 crew members on ships came through the
 port, 38% or 328,000 of crew members sailing into the port went ashore. Those who went ashore
 spent an average of $103.10 each.53 Most of the crew spending, or 83%, is on food and
 beverages, retail purchases, and ground transportation. This totals over $33 million.

 Indirect economic impact

 According to the Port Canaveral Economic Report, in 2018, the cruise industry was responsible
 for the payment of $74.2 million in state and local taxes.

 When combined with indirect and induced economic impact, the total economic contribution to
 the state of Florida from Port Canaveral is over $2.5 billion in expenditures, 23,745 jobs, and
 $910 million in wages. Industry segment breakdown can be seen on the following charts.




 53
      Average is a result of 366 crew members surveyed, per the Port Canaveral Economic Report.

                                                          17

                                                                                           Exhibit 2 - 018
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 19 of 29 PageID 438




     Total Economic Impact in                                 Total Economic Impact
     Florida - $2,587,372,000                                 in Florida - 23,745 Jobs

                    4% 3%                                                      2%1%
                                                                       15%
          16%                                                                                   32%
                                   33%



                                                                 27%
          21%


                                23%                                                      23%


      Financial & Business Services - $855.493                Financial & Business Services - 7,609
      million
      Transportation - $590.117 million                       Transportation - 5,389

      Personal & Other Services - $554.217 million            Personal & Other Services - 6,461

      Wholesale & Retail Trade - $409.975 million             Wholesale & Retail Trade - 3,513


      Manufacturing - $111.73 million                         Manufacturing - 411

                                                              Agriculture, Mining, Utilities, & Construction -
      Agriculture, Mining, Utilities, & Construction -
                                                              362
      $75.84 million




              Total Economic Impact to Florida - $910,451,000 in
                                  Wages
                                                                         Financial & Business Services -
                                                                         $269.392 million
                                      2%
                                                                         Transportation - $262.958 million
                                   2%
                             15%             30%                         Personal & Other Services - $200.581
                                                                         million
                                                                         Wholesale & Retail Trade - $136.505
                          22%                                            million

                                           29%                           Manufacturing - $22.356 million


                                                                         Agriculture, Mining, Utilities, &
                                                                         Construction - $18.659 million



                                                         18

                                                                                         Exhibit 2 - 019
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 20 of 29 PageID 439




 Current status

 Since cruise sailings with passengers ended in March 2020, Port Canaveral has been supporting
 cruise ships sailing in and out of port for resupply and/or repatriating crew members.54
 As reported in The Maritime Executive, Port Canaveral Cutting 40% of Staff Due To COVID-19
 Impact (The Article) (Jul. 30, 2020).55 at the end of July 2020, the port would be reducing
 staffing by over 40%, or 115 of 268 total employees prior to COVID-19. Per the Article, this
 would include all areas of the port authority, not just those who work with the cruise industry. A
 new study discussed in The Article estimates that Port Canaveral may have a 79 percent loss of
 passengers, and that is will result in over $1.7 billion lost in total expenditures throughout
 Florida. The report estimates that 16,000 jobs would be lost, resulting in over $560 million in
 lost wages, and a $46 million loss in state and local tax revenues.

 Preparing for reopening

 Port Canaveral is coordinating with the cruise lines to develop a comprehensive resumption
 strategy to restart passenger operations. Report from the Vice President, Government and
 Strategic Communications, Port Canaveral to FF30 (Report from Port Canaveral), emailed on
 Sept. 1, 2020. Per the Report from Port Canaveral, the port expects that cruising, when it
 resumes, will be very different.

 The port’s assumptions, according to the Report from Port Canaveral, include cruise guests
 driving to the port; shorter duration sailings (3- or 4-day voyages), and ships limiting capacity to
 50 percent guest occupancy. Plans may be centered on redefining cruise passenger expectations
 and managing behaviors throughout the entire process - before, during and after the cruise.

 Changes will also need to be made at the port. The Report from Port Canaveral explains port’s
 resumption strategy. They include reducing terminal congestion, managing arrivals and
 departures, and employing preventive measures and enhanced protection systems in the Port’s
 cruise terminals and surrounding guest congregating areas. Costs will be associated with these
 changes. Once new cruise protocols and procedures are fully defined and approved by the CDC
 and/or other regulatory or government oversight bodies, Port Canaveral will be able to fully
 estimate the costs and expenses for revamping port operations, and complete terminal
 modifications and enhancements necessary to meet new requirements.

      E. The Port of Jacksonville (JAXPORT)

 The Jacksonville Port Authority is an independent agency of the City of Jacksonville. Email
 from the Chief Financial Officer, Jacksonville Port Authority to FF30 (Email from JAXPORT),
 emailed on Aug. 31, 2020. According to the Email from JAXPORT, it is one of four of the
 largest independent authorities in the City along with The Jacksonville Electric Authority, The
 Jacksonville Transit Authority and the Jacksonville Aviation Authority. Each operates with its

 54
    Port Canaveral, Adjusting Course: Moving Forward, (Jun. 2, 2020),
 https://online.flippingbook.com/view/576558/2/ (last visited Aug. 14, 2020).
 55
    https://www.maritime-executive.com/article/port-canaveral-cutting-40-of-staff-due-to-covid-19-impact (last
 visited Aug. 12, 2020).

                                                         19

                                                                                          Exhibit 2 - 020
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 21 of 29 PageID 440




 own Board of Directors. In the case of the port authority, four of the seven-member board are
 appointed by the Mayor, and the other three are appointed by the Governor. Each board member
 serves a 4-year term and may be reappointed for one additional term.

 JAXPORT is a diverse port that has significant cargo operations. Of the port’s over $67 million
 in total operating revenue in 2019, $5.6 million came from the cruise industry.56

 JAXPORT is a homeport for one cruise vessel; it does not have ships visiting for in-transit port
 calls. According to the Jacksonville Port Authority, The Local and Regional Economic Impacts
 of Cruise Service at JAXPORT (JAXPORT Economic Report) at 1 (Jan. 10, 2019),57 more than
 2.2 million passengers have sailed from Jacksonville during the 15+ years of cruise service. 58

 In FY 2019, the port had 76 cruise vessel calls with over 194,000 embarking passengers. 59 In the
 first nine months of the port’s fiscal year (October 2019-June 2020), as a result of the COVID-19
 pandemic, the port had only 32 vessel calls and just 75,000 embarking passengers.60
 Jacksonville is a drive-to-ship cruise market. Report from the Chief Financial Officer,
 Jacksonville Port Authority to FF30 (Report from JAXPORT), emailed on Aug. 31, 2020.
 According to the Report from JAXPORT, 70 million U.S. residents are within a day’s drive of
 Jacksonville Port cruise terminal.


               When Jacksonville hosted Superbowl XXXIX in 2005,
               five cruise ships came for about a week, providing
               additional lodging, restaurants, and entertainment for
               the city’s visitors.61


 Direct economic impact

 In 2019, the researchers for the JAXPORT Economic Report looked into where JAXPORT
 cruise passengers were coming from. 900 passengers were surveyed during a two-month period.
 Most passengers are not from the immediate Jacksonville area. 75% of passengers live more than
 150 miles from the county. Passengers came from four foreign countries, 40 states, and the
 District of Colombia. The two states with the highest number of surveyed passengers were
 Florida (26%) and Georgia (16%).

 The hotel industry benefits from the cruise industry at JAXPORT in two ways. First, according
 to the JAXPORT Economic Report, around 30% of passengers stay at a hotel before or after


 56
    Jacksonville Port Authority, Jacksonville Port Authority Annual Report 2018/2019, https://www.jaxport.com/wp-
 content/uploads/2020/04/Annual-report-2019_web_comp-1.pdf (last visited Aug. 15, 2020).
 57
    https://www.jaxport.com/wp-content/uploads/2020/03/JAXPORT-Cruise-Impact-Report_FINAL.pdf (last visited
 Aug. 15, 2020).
 58
    Report from the Chief Financial Officer, Jacksonville Port Authority, email attachment to FF30 (Aug. 31, 2020).
 59
    Jacksonville Port Authority, Statistics, https://www.jaxport.com/media/statistics/ (last visited Aug. 15, 2020).
 60
    Id.
 61
    Jacksonville Port Authority, Cruise FAQ, https://www.jaxport.com/cruise/cruise-faq/ (last visited Aug.15, 2020).

                                                         20

                                                                                           Exhibit 2 - 021
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 22 of 29 PageID 441




 their cruise. Second, as it is a homeport as opposed to an in-transit port, crew members may stay
 at local hotels in conjunction with crew rotation.

 Being a homeport for one ship, the cruise industry has an economic impact on the community.
 According to the JAXPORT Economic Report, in 2019, the cruise industry was responsible for
 391 direct jobs and $11.5 million in personal income in the Jacksonville area.

 Indirect economic impact

 The JAXPORT Economic
 Report explains that when                  Economic Impact of the Cruise
 combining the 2019 direct,                       Industry in Jacksonville
 indirect, and induced
                                  100%
 economic impact, the cruise
 industry at JAXPORT was           90%               168                              8.3
 responsible for 799 jobs and      80%
 $34 million in personal           70%
                                                     240
 income. The breakdown of          60%
                                                                                     14.3
 direct, indirect, and induced     50%
 jobs and personal income          40%
 can be seen on the chart. ,       30%
 Additionally, the cruise                            391
                                   20%
                                                                                     11.5
 industry brought in over          10%
 $134 million in business           0%
 revenue for local companies                        Jobs                 Personal Income (in millions)
 supplying and servicing the
                                                        Direct  Indirect  Induced
 cruise line and Jacksonville
 International Airport.
 Finally, the cruise industry was responsible for $3.1 million in local and state tax revenue in
 2019.

 Current status

 As explained above, with the COVID-19 pandemic and the CDC’s No Sail Order in place, the
 port has had less than half the amount of vessel calls and approximately 50% of the passengers
 this fiscal year to date compared to the same period in FY 2019.62,63

 Preparing for reopening

 According to the Report from JAXPORT, the port is working with CBP on terminal
 improvements to include safety measures and modifications to CBP’s primary and secondary
 inspection booths and examination areas. Some improvements include modifying and adjusting
 inspection stations to include clear barriers and spatial planning according to recommended CDC


 62
      Jacksonville Port Authority, Statistics, https://www.jaxport.com/media/statistics/ (last visited Aug. 15, 2020).
 63
      Report from the Chief Financial Officer, Jacksonville Port Authority, email attachment to FF30 (Aug. 31, 2020).

                                                            21

                                                                                              Exhibit 2 - 022
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 23 of 29 PageID 442




 guidelines. The port is implementing additional sanitizing protocols. These will be continuously
 performed with the appropriate disinfecting mists and agents throughout the cruise terminal.

       F. The Port of Tampa Bay (Port Tampa Bay)

 Port Tampa Bay is a diverse cargo port and is Florida’s largest port by tonnage and volume. 64 As
 a cruise port, it serves as the homeport for most of the major cruise lines.65

 The number of cruise passengers has been increasing over the past several years: 813,800 in FY
 2016,66 960,901 in FY 2017, 1,043,329 in FY 2018,67 and 1,149,289 in FY 2019,68 as shown on
 the chart.


                        Cruise Passengers at Port Tampa Bay
  1,400,000
                                                                                             1,149,289
  1,200,000                                                            1,043,329
                                             960,901
  1,000,000          813,800

      800,000

      600,000

      400,000

      200,000

           0
                     FY 2016                  FY 2017                  FY 2018                FY 2019

                                                   Cruise Passengers




 Direct economic impact

 Port Tampa Bay has a positive impact on the local economy. According to a 2015 study as
 presented in a report entitled Port Tampa Bay, The Local and Regional Economic Impacts of




 64
    Port Tampa Bay, About Port Tampa Bay, https://www.porttb.com/about-port-tampa-bay (last visited Aug. 16,
 2020).
 65
    Report from the Chief of Staff, Port Tampa Bay, email attachment to FF30 (Sep. 10, 2020).
 66
    Port Tampa Bay, State of the Port 2017 Year in Review, Port Tampa Bay, https://www.porttb.com/state-of-the-
 port?id=A0B1CD99-A015-4683-8F15-2E22C27BE4B6 (last visited Aug. 16, 2020).
 67
    Port Tampa Bay, 2018 State of the Port Year in Review, https://frontrunner-
 bucket.s3.amazonaws.com/F8DC7194-5056-907D-8D13-FD1C2D46C864.pdf (last retrieved Aug. 16, 2020).
 68
    Press Release, Port Tampa Bay, Port Tampa Bay Exceeds One Million Cruise Ship Passengers for Second Time
 in a Row (Nov 14, 2019), https://www.porttb.com/posts?id=940929AF-8765-4122-B90B-A3348BADF392 (last
 visited Aug. 15, 2020).

                                                        22

                                                                                        Exhibit 2 - 023
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 24 of 29 PageID 443




 Port Tampa Bay (Port Tampa Bay Economic Report) (Nov. 17, 2016),69 the economic impact of
 the cruise industry accounts for 703 direct jobs and over $18 million in direct personal income.

 Each ship that makes its homeport Tampa adds to the economy. Another study “estimated that a
 3,000-passenger ship generates an average of $334,000 in passenger and crew onshore spending
 per call in a homeport city.”70

              “‘Port Tampa Bay and our cruise line partners helped put Tampa on the map
              as an attractive and convenient port for domestic and international
              passengers,' said Port Tampa Bay President/CEO Paul Anderson. ‘We are
              so pleased to celebrate passing this milestone [of exceeding one million
              cruise ship passengers in a year] for the second time and are excited to
              welcome two new cruise lines for the 2020 season and introduce even more
              people to Tampa Bay.’”71

 Indirect economic impact

 The jobs the Port Tampa Bay cruise industry support go beyond direct jobs. The Port Tampa Bay
 Economic Report explains that in FY 2015, the cruise industry at Port Tampa Bay contributed a
 total of 1,541 jobs to the economy. In addition to the 703 direct jobs, the total also includes 350
 induced jobs and 489 indirect jobs. The cruise industry contributed a total of over $67 million in
 personal income; over $18 million in direct personal income, over $31 million in induced
 personal income, and over $16 million in indirect personal income.

 Per the Tampa Bay Economic Report, the cruise industry at the port provided for over:
      • $347 million in business services revenue,
      • $29 million in local purchases, and
      • $9 million in state and local taxes (direct, indirect, and induced).

 Current status

 In March 2020, as cruises were being cancelled, the port was entering their slow season for
 cruises.72 At the time, they were estimating a $1.2 million loss in tourism dollars.73

 Preparing for reopening

 In addition to other cleaning and sanitation practices being used, Port Tampa Bay is
 implementing a cleaning and sanitation antimicrobial product called mPact. Port Tampa Bay,

 69
    https://frontrunner-bucket.s3.amazonaws.com/19C50C62-5056-907D-8DA1-F2F8EC080E35.pdf (last visited
 Aug. 15, 2020).
 70
    Id.
 71
    Id.
 72
    Brendan Ward, Tampa Bay Business Journal, Port Tampa Bay will lose $1.2 million as three major cruise lines
 suspend all cruises (Mar. 16, 2020), https://www.bizjournals.com/tampabay/news/2020/03/16/three-major-cruise-
 lines-out-port-tampa-bay.html (last visited Aug. 15, 2020).
 73
    Id.

                                                        23

                                                                                         Exhibit 2 - 024
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 25 of 29 PageID 444




 Cruise Safety (Port Tampa Bay Website), https://www.porttb.com/cruisesafety (last visited Aug.
 16, 2020). According to the Port Tampa Bay Website, the product kills bacteria and “has been
 lab-tested and is proven to be 99.99% effective in preventing the spread of COVID-19… Once
 the product is sprayed on, it bonds to the surface and retains its effectiveness for a minimum of
 30 days...”74 The port will use mPact “to clean and provide a protective barrier to all surfaces at
 our cruise terminals moving forward, including each upholstered chair. The high-touch areas will
 be treated after every cruise, and each terminal will be treated every 30 days.”75

      G. Port of Key West

 Unlike other ports described in this report, the Port of Key West is solely a port of call, generally
 servicing ships going to the Caribbean or Bahamas. Florida Ports Council, Port of Key West
 (Florida Ports Council).76 According to the Florida Ports Council, from 2018-2019, almost 400
 ships carrying 910,000 passengers stopped in Key West. Total tourists visiting the Florida Keys
 and Key West in 2018, including non-cruise passengers, was around 5.13 million. Monroe
 County Tourism Development Council, 2018 Tourism in the Florida Keys & Key West: Stable
 Growth Despite Challenging Times (Florida Keys Tourism Report).77

              The Florida Ports Council explains that through cruise ships, “passengers
              are introduced to the unique charm of Key West without contributing
              vehicular traffic to the overburdened US-1 corridor.”78

 Though only a small portion of the tourist industry in Monroe County is from cruises, which Key
 West is a part of, the tourism industry in that area is a substantial part of the local economy.
 According to the Florida Keys Tourism Report, tourism in Monroe County provides for 44% of
 the jobs in the county. Key West makes up almost half, or 48%, of the county’s direct economic
 impact.

 Direct economic impact

 The almost 400 ships stopping in Key West result in an economic impact on the area. According
 to the Florida Ports Council, the port has an economic impact of over $85 million each year,
 provides 1,250 jobs, and provides 15% of the city’s total tax revenue.

 One source of economic impact is passenger spending. In 2018, cruise visitors spent an average
 of $72 each, totaling over $73 million in visitor spending. 79


 74
    Port Tampa Bay, Cruise Safety, https://www.porttb.com/cruisesafety (last visited Aug. 16, 2020).
 75
    Id.
 76
    https://flaports.org/ports/port-of-key-west/ (last visited Aug. 14, 2020).
 77
    https://www.monroecounty-fl.gov/DocumentCenter/View/21667/Economic-Impact-of-Tourism-in-The-Florida-
 Keys-?bidId= (last visited Aug. 14, 2020).
 78
    Florida Ports Council, Port of Key West (Florida Ports Council), https://flaports.org/ports/port-of-key-west/ (last
 visited Aug. 14, 2020).
 79
    Cruise Lines International Association, Comparative Visitor Economic Impacts for Key West, (Aug. 2020),
 https://cruising.org/-/media/clia---visitor-spending-analysis---key-west (last visited Aug. 16, 2020).

                                                           24

                                                                                              Exhibit 2 - 025
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 26 of 29 PageID 445




 The City of Key West Naval Properties Local Redevelopment Authority conducted a study in
 2005 entitled The Impacts of the Cruise Ship Industry on the Quality of Life in Key West
 (Quality of Life Impact Report), (revised Oct. 2005),80 . which noted that during the 2003-2004
 tourist season, an estimated that $28.4 million was spent by cruise passengers, $13.1 million was
 spent by crew members, and $14 million was spent by cruise lines on local purchases, totaling
 $55.6 million in direct expenditures. Spending breakdown of passenger and crew spending as
 outlined in the Quality of Life Impact Report can be found on the following charts.


                   PASSENGER SPENDING IN KEY WEST, 2004-2005
                                           Other , 2.50%      Eating establishments,
                           Other services, 0.30%                      6.70%
                                                                                Drinking
                      Attractions &                                        establishments, 4%
                    excursions, 24.50%




                                                                             Clothing and
                                                                             apparel, 30%



                        Miscellaneous
                        souvenirs, 32%




 80
      https://www.cityofkeywest-fl.gov/egov/docs/1156864276_445343.pdf (last visited Aug. 14, 2020).

                                                         25

                                                                                          Exhibit 2 - 026
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 27 of 29 PageID 446




                     CREW SPENDING IN KEY WEST, 2003-2004
                                                              Food & beverage, 8%
                     Other purchases,
                           25%

                                                                              Clothing, 14%

            Telephone
         communications, 1%
                                                                            Other retail, 10%

         Taxis/ground
      transportation, 4%
                                                                        Entertainment, 8%


           Attractions/sightseeing, 30%


 According to the Quality of Life Impact Report, during fiscal year 2003-2004, cruise ship
 tourism accounted for 16.4% of the city’s revenue. Most of this came from disembarkation and
 docking fees and utilities.

 Indirect economic impact

 The Quality of Life Impact Report, from 2005, estimated that indirect economic impact from the
 cruise industry totaled over $33 million, and resulted in 324 jobs.
 In a 2020 report, it was estimated that cruise visitor spending supports 800 total jobs (including
 direct, indirect, and induced) and 1 in 20 jobs in the area are supported by cruise visitor
 spending.81

 Current status

 No cruise ships are currently calling on Key West or are berthed at the port.82

 Preparing for reopening

 The cruise industry in Key West could be changing. A referendum has been added to the ballot
 in Key West with three amendments that would limit the size of ships, passengers disembarking
 each day, and give preference to those with good environmental and health practices.83


 81
    Cruise Lines International Association, Comparative Visitor Economic Impacts for Key West, (Aug. 2020),
 https://cruising.org/-/media/clia---visitor-spending-analysis---key-west (last visited Aug. 16, 2020).
 82
    Report from Port and Marine Services Director, Port of Key West, email to FF30 (Sep. 2, 2020).
 83
    Cruise Industry News, Key West Could Ban Big Cruise Ships (Jul. 12, 2020),
 https://www.cruiseindustrynews.com/cruise-news/23213-key-west-could-ban-big-cruise-ships.html (last visited
 Aug. 15, 2020).

                                                       26

                                                                                        Exhibit 2 - 027
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 28 of 29 PageID 447




 An organization called the Key West Committee for Cleaner Safer Ships is heading up this
 effort. Per their website, the three ballot titles to be voted on are
     1) “Limiting persons disembarking from cruise ships to a total of 1,500 persons per day;”
     2) “Prohibiting cruise ships with a capacity of 1,300 or more persons from disembarking;”
         and
     3) “To give priority to cruise lines with the best environmental and health records;”84

 The organization’s website contains a link to two case studies, one labeled “Case Study #2:
 Small Cruise Ships (It’s not a ban)”85 This case study explains benefits of small cruise ships to
 Key West.86 It lists a number of cruise ships that would be small enough to dock and disembark
 if these amendments pass. The ships are from Azamara, Silversea, Princess, Seabourn, Oceania,
 Regent Seven Seas, Phoenix, Fred. Olsen, Hapag Lloyd, Star Clippers Cruises, Sage Cruises,
 SeaDream, Windstar, and Hurtigruten.87


 IV. Conclusion
 The six-month economic impact to the Florida cruise industry, and its supporting industries, is
 devastating. The horizon is still hazy, as it is unclear whether CDC will extend its No Sail Order
 past September, when people will be comfortable sailing again, or when the cruise industry will
 be back to 2019 levels.]

 CLIA estimates that from the end of March until June of this year, there has been a loss of
    • $1.57 billion in direct expenditures,
    • 27,893 jobs, and
    • $1.45 billion in wages.88

 As of August, another study estimates that Florida will lose 4.9 million cruise passengers this
 year.89

         The estimated loss for Florida through 2020 of both cargo and cruise
         combined is $22 billion and the loss of 169,000 jobs.90


 84
    Key West Committee for Cleaner, Safer Ships, Ballot Language, https://www.safercleanerships.com/ballot-
 language (last visited Aug.15, 2020).
 85
    Key West Committee for Cleaner, Safer Ships, Get the Facts, https://www.safercleanerships.com/getthefacts (last
 visited Aug. 15, 2020).
 86
    Key West Committee for Cleaner, Safer Ships, Case Study on Limiting Cruise Ships in Key West,
 https://static1.squarespace.com/static/5eb2ca1c6ef3bc37557e468f/t/5ef0aeb7b2f7643f149d6547/1592831672637/20
 20-0620-Small-Ships-Case-Study.pdf (last visited Aug. 15, 2020).
 87
    Id.
 88
    Cruise Lines International Association, Estimated Economic Impact of Cruise Suspensions Florida, attachment to
 FF30 (Jul. 16, 2020).
 89
    Florida Ports Council, Economic Impacts of COVID-19 on Florida Ports and the State’s Economy (Aug. 2020),
 http://scdn.flaports.org/wp-content/uploads/Economic-Impact-of-COVID-on-FlaPorts-2020-v5-web.pdf (last visited
 Aug. 17, 2020).
 90
    Id.

                                                        27

                                                                                          Exhibit 2 - 028
Case 8:21-cv-00839-SDM-AAS Document 9-2 Filed 04/22/21 Page 29 of 29 PageID 448




 During the brief to DHS Acting Secretary Wolf on September 9, 2020, one cruise executive
 stressed that it was their desire that the Federal No Sail Order either expire as scheduled on
 September 30, 2020, or only be extended no more than 30 days. Another cruise executive
 explained that the cruise industry will not automatically restart when the CDC’s No Sail Order
 ends; time will be needed to reposition and resupply ships. Generally, participants agreed that the
 cruise industry needs to be restarted in a way that builds confidence among consumers.

 Since the initiation of this Fact Finding, there have been several pieces of proposed legislation by
 various members of Congress designed to assist the nation’s ports and the cruise industry in
 adjusting to the negative effects of the current pandemic. Similarly, certain state and local
 executive and legislative offices have begun to examine the economic losses experienced due to
 the inability of the cruise lines to operate and are searching for solutions. This report, being
 specific to the State of Florida, is designed simply to provide an overview as to the financial
 impact being experienced by the state due to the termination of cruise operations. It is hoped that
 the data provided will not only draw attention to the importance of this issue but also encourage
 and assist other authorities in doing what is necessary to relaunch the cruise industry in a
 responsible and timely manner. As Fact Finding Officer, Commissioner Sola is exploring
 options to achieve this goal. Such recommendations may include proposals designed to enhance
 communication between affected parties, such as a federally created national advisory panel
 comprised of industry leaders and governmental officials of sufficient rank to ensure a reasoned
 and coordinated response to matters such as the current pandemic. Other possible suggestions
 may include the creation of local or regional fusion groups designed to bring governmental
 health, and regulatory decision-makers together with ports and shipping interests during health
 crises. These or alternative solutions shall be presented to the Commission for possible action in
 the final fact finding report.




                                                 28

                                                                              Exhibit 2 - 029
